Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000512
                                                        21-MAR-2013
                                                        11:58 AM


                          SCWC-11-0000512

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         PATRICK LOPEZ, Petitioner/Plaintiff-Appellant,

                                vs.


        STATE OF HAWAI#I, Respondent/Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000512; CIVIL NO. 09-1-1613)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, Acoba, and Pollack, JJ., and
      Circuit Judge Lee, in place of McKenna, J., recused)

          Petitioner/Plaintiff-Appellant Patrick Lopez’s
application for writ of certiorari filed on February 8, 2013, is
hereby accepted and will be scheduled for oral argument. The
parties will be notified by the appellate clerk regarding
scheduling.
          DATED: Honolulu, Hawai#i, March 21, 2013.

Eric A. Seitz for             /s/ Mark E. Recktenwald
petitioner
                              /s/ Paula A. Nakayama
Kimberly Tsumoto Guidry
for respondent                /s/ Simeon R. Acoba, Jr.

                              /s/ Richard W. Pollack

                              /s/ Randal K.O. Lee